Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on June 17, 2021 was received.  Claims 32, 34-61, and 63-69 are in the application and are currently being examined. Claims 32, 48, 54, 58-59, and 63-66  were amended.  Claims 32 and 48 are the only claims in independent form. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 18, 2021.
Drawings
The previous objection to the drawings on March 18, 2021 is withdrawn based on the submission of a replacement drawing on June 17, 2021.
Claim Rejections
The previous claim rejection under pre-AIA  35 U.S.C. 112(d) as being an improper dependent form is withdrawn based on the deletion of claim 62.
Reasons for Allowance
Claims 32, 34-61, and 63-69 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 32 recites:
“An apparatus for continuous hot dip coating of a metal strip, comprising: a vessel having a liquid metal bath; a bottom roller arranged in the vessel, the bottom roller for immersing in the liquid metal bath; a displacement casing for the metal strip, the displacement casing having a lower end for immersing in the liquid metal bath to define a liquid metal seal with a surface of the liquid metal bath and an inside of the displacement casing; the displacement casing including an upper portion and a lower portion, the lower portion bearing a pouring box delimiting at least two liquid metal pouring compartments, each of the at least two liquid metal pouring compartments being inwardly delimited by an inner wall, the inner walls including an upper rim, the upper rim of each inner wall being arranged below the liquid metal seal to produce a flow from the liquid metal seal into each of the at least two liquid metal pouring compartments, the displacement casing with the pouring box being rotatable relative to the metal strip around a first rotation axis; and the pouring box being rotatable relative to the upper portion of the displacement casing around a second rotation axis, the second rotation axis being substantially parallel to the first rotation axis, wherein an articulation allowing rotation of the pouring box relative to the upper portion of the displacement casing is a pivot link, the pivot link including a pivot extending longitudinally along the second rotation axis; wherein said pivot link rotatably attaches the -4-Application No.: 16/171,67020631.1061 Response to Final Office Action dated March 18, 2021pouring box to the lower portion of the displacement casing or rotatably attaches the lower portion of the displacement casing to the upper portion of the displacement casing.”
In regards to independent claim 32, the closest prior art of record US Pat. Num. 20160102393 A1 to Schaffrath et al (hereinafter Schaffrath) in view of US Pat. Pub. No. 20040028832 Al to Dauchelle et al (hereinafter Dauchelle), does not teach nor suggest :
“An apparatus for continuous hot dip coating of a metal strip, comprising: a vessel having a liquid metal bath; … a displacement casing for the metal strip, the displacement casing having a lower end for immersing in the liquid metal bath to define a liquid metal seal with a surface of the liquid metal bath and an inside of the displacement casing; the displacement casing including an upper portion and a lower portion, the lower portion bearing a pouring box delimiting at least two liquid metal pouring compartments, each of the at least two liquid metal pouring compartments being inwardly delimited by an inner wall, the inner walls including an upper rim, … wherein an articulation allowing rotation of the pouring box relative to the upper portion of the displacement casing is a pivot link, the pivot link including a pivot extending longitudinally along the second rotation axis; wherein said pivot link rotatably attaches the -4-Application No.: 16/171,67020631.1061 Response to Final Office Action dated March 18, 2021pouring box to the lower portion of the displacement casing or rotatably attaches the lower portion of the displacement casing to the upper portion of the displacement casing.”
as recited in independent claim 32.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 48 recites:
“ An apparatus for continuous hot dip coating of a metal strip, comprising:
 a vessel having a liquid metal bath; 
a bottom roller arranged in the vessel, the bottom roller for immersing in the liquid metal bath;
 a displacement casing for the metal strip, the displacement casing having a lower end for immersing in the liquid metal bath to define a liquid metal seal with a surface of the liquid metal bath and an inside of the displacement casing; 
the displacement casing including an upper portion and a lower portion, the lower portion bearing a pouring box delimiting at least two liquid metal pouring compartments, each of the at least two liquid metal pouring compartments being inwardly delimited by an inner wall, the inner walls including an upper rim, the upper rim of each inner wall 
 the displacement casing with the pouring box being rotatable relative to the metal strip around a first rotation axis; and 
the pouring box being rotatable relative to the upper portion of the displacement casing around a second rotation axis, the second rotation axis being substantially parallel to the first rotation axis, wherein the pouring box is rotatably mounted on the lower portion of the displacement casing, wherein one of the lower portion of the displacement casing or the pouring box includes rotational guide bearings, and another one of the lower portion of the displacement casing or the pouring box includes journals, each journal being received in a respective guide bearing to provide rotational guiding of the pouring box around the second rotation axis.”
In regards to independent claim 48, the closest prior art of record US Pat. Num. 20160102393 A1 to Schaffrath et al (hereinafter Schaffrath) in view of US Pat. Pub. No. 20040028832 Al to Dauchelle et al (hereinafter Dauchelle), does not teach nor suggest:
 “  An apparatus for continuous hot dip coating of a metal strip, comprising:
 a vessel having a liquid metal bath; 
…
 a displacement casing for the metal strip, the displacement casing having a lower end for immersing in the liquid metal bath to define a liquid metal seal with a surface of the liquid metal bath and an inside of the displacement casing; 
…
the pouring box being rotatable relative to the upper portion of the displacement casing around a second rotation axis, the second rotation axis being substantially parallel to the first rotation axis, wherein the pouring box is rotatably mounted on the lower portion of the displacement casing, wherein one of the lower portion of the displacement casing or the pouring box includes rotational guide bearings, and another one of the lower portion of the displacement casing or the pouring box includes journals, each journal being received in a respective guide bearing to provide rotational guiding of the pouring box around the second rotation axis.”
as recited in independent claim 48.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Karl Kurple/ 
Art Unit 1717
Primary Examiner